Name: Council Regulation (EC) No 2764/2000 of 14 December 2000 fixing for the 2001 fishing year the guide prices for the fishery products listed in Annexes I and II and the Community producer price for the fishery products listed in Annex III to Regulation (EC) No 104/2000
 Type: Regulation
 Subject Matter: agricultural policy;  prices;  fisheries
 Date Published: nan

 Avis juridique important|32000R2764Council Regulation (EC) No 2764/2000 of 14 December 2000 fixing for the 2001 fishing year the guide prices for the fishery products listed in Annexes I and II and the Community producer price for the fishery products listed in Annex III to Regulation (EC) No 104/2000 Official Journal L 321 , 19/12/2000 P. 0001 - 0004Council Regulation (EC) No 2764/2000of 14 December 2000fixing for the 2001 fishing year the guide prices for the fishery products listed in Annexes I and II and the Community producer price for the fishery products listed in Annex III to Regulation (EC) No 104/2000THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products(1), and in particular Articles 18(3) and 26(1) thereof,Having regard to the proposal from the Commission,Whereas:(1) Article 18(1) of Regulation (EC) No 104/2000 requires a guide price to be fixed for each fishing year for each of the products and groups of products listed in Annexes I and II to that Regulation.(2) On the basis of the data currently available on the prices for the products concerned and the criteria referred to in Article 18(2) of the said Regulation, those prices should be increased, maintained or reduced for the 2001 fishing year depending on the species.(3) Article 26(1) of Regulation (EC) No 104/2000 requires a Community producer price to be fixed for each of the products listed in Annex III to that Regulation.(4) Since Commission Regulation (EEC) No 3510/82(2) lays down the conversion factors applicable to different species of tuna, Community producer prices need not be fixed for all species of tuna listed in Annex III to Regulation (EC) No 104/2000, but only for yellow-fin tuna (Thunnus albacares).(5) On the basis of the criteria laid down in the first and second indents of Article 18(2) and in Article 26(1) of Regulation (EC) No 104/2000, the Community producer price for the 2001 fishing year should be reduced,HAS ADOPTED THIS REGULATION:Article 1The guide prices for the fishing year from 1 January to 31 December 2001 for the products listed in Annexes I and II to Regulation (EC) No 104/2000 and for the presentations and commercial categories to which they relate shall be as set out in the Annex hereto.Article 2The Community producer price for yellow-fin tuna (Thunnus albacares) for the fishing year from 1 January to 31 December 2001 shall be fixed as follows:>TABLE>Article 3This Regulation shall enter into force on 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 December 2000.For the CouncilThe PresidentJ. Glavany(1) OJ L 17, 21.1.2000, p. 22.(2) OJ L 368, 28.12.1982, p. 27. Regulation as last amended by Regulation (EEC) No 3899/92 (OJ L 392, 31.12.1992, p. 24).ANNEX>TABLE>